Citation Nr: 0946056	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  08-23 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 
1967, and had additional service with the National Guard.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
bilateral hearing loss.

The Veteran testified at an October 2009 Board hearing; the 
hearing transcript has been associated with the claims file.  
At that time, he raised the issue of entitlement to service 
connection for tinnitus.  That issue has not yet been 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he sustained bilateral hearing loss 
as a result of exposure to acoustic trauma in-service.  Such 
service includes four years of active duty, from 1963 to 
1967, during which time he served as a flight line security 
airman guarding B-52 bomber aircraft.  See Hearing 
Transcript, pp. 3-4.  His personnel records also reflect that 
he was assigned to a combat support group while serving in 
Vietnam.  In addition to the aforementioned period of active 
duty, his service includes nearly 30 years of National Guard 
service, during which time he asserts that he was exposed to 
firing range noise as a training instructor.  

The Veteran's service treatment records reflect treatment for 
ear wax occlusion, bilateral; the records are otherwise 
silent as to diagnoses or symptoms referable to the ears.  
Unfortunately, the Veteran was not afforded a separation 
examination.  However, in addition to his credible testimony 
regarding continuity of hearing loss symptomatology since 
service, Army National Guard records reflect significant 
hearing deficits beginning in September 1994.  In November 
2007, VA treatment records show that he was diagnosed with 
sensorineural right ear hearing loss and cerumen buildup.  

The record also reflects that the Veteran also underwent 
private audiometric testing in June 2007.  See Shea Hearing 
Aid Center Report, June 2007.  That audiogram reflects 
moderately severe sensorineural hearing loss in the right 
ear, and high frequency hearing loss in the left ear.  

The Veteran states that his hearing loss is worse than that 
which is reflected on the private examination. See VA Form 9, 
dated August 2008.  He has requested examination by a VA 
physician in association with his claim bilateral hearing 
loss claim.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The outstanding 
medical questions regarding the severity and etiology of his 
current hearing loss must be addressed prior to an 
adjudication of the claim.  Therefore, as the Veteran has 
stated that he wishes another examination, based on his claim 
of worsening, the Board will remand the claim to the RO for 
another examination and opinion.  


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
ear/audiological examination.  Any 
indicated tests should be accomplished.  
The examiner should review the claims in 
conjunction with the examination.  

The examiner should opine as to whether it 
is more likely than not, less likely than 
not, or at least as likely as not, that 
any current hearing loss had its clinical 
onset during service or is related to any 
in-service disease, event, or injury.  
Please provide an explanation as to the 
significance and etiology of the type of 
hearing loss diagnosed, and how these 
relate to the Veteran's diagnosis,

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

2. Readjudicate the claim on appeal in 
light of all of the evidence of record.  
If any issue remains denied, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
as to any issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.  


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


